Citation Nr: 0735582	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 25, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 25, 1993, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1953, including combat service in Korea.  He was 
awarded the Combat Infantry Badge and the Purple Heart.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which granted service connection 
for PTSD and TDIU.  The effective date for each award was May 
25, 1993, the date of receipt of the veteran's claim.  

The issue of entitlement to an effective date prior to May 
25, 1993, for the grant of a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran's claims file is associated with the RO in San 
Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  The veteran originally claimed service connection for 
PTSD on October 16, 1989; a February 1990 rating decision 
denied the claim; the claims file contains a notification 
letter dated in March 1990.

2.  In July and August 1991, the veteran informed the RO that 
he had not yet received any decision on his service 
connection claim; these letters rebut the presumption of 
regularity that the RO properly notified the veteran of the 
February 1990 denial of service connection for PTSD.

3.  In October 1991, the RO sent the veteran another copy of 
the March 1990 notification letter; the veteran submitted a 
notice of disagreement in January 1992.


CONCLUSION OF LAW

An effective date of October 16, 1989, for the award of 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board observes that this 
decision awards the veteran a substantial grant of benefits.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  Further, it is pointed out that the 
veteran has asked that this claim be advanced on the docket.  
Therefore, any further delay in the adjudication of this 
claim would be of greater prejudice to the veteran.  

Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A review of the veteran's claims file reflects that VA 
received his original claim for service connection for PTSD 
on October 16, 1989.  This claim led to a February 1990 
rating decision that denied service connection.  The claims 
file contains a copy of a March 1990 letter to the veteran's 
correct address informing him of the denial and his appellate 
rights.  

In correspondence received by the RO in July and August 1991, 
the veteran stated that he had not yet received any decision 
on his claim for service connection for PTSD.  As a result, 
in October 1991 the RO sent him a copy of the March 1990 
notification letter.  The veteran submitted a notice of 
disagreement (NOD) in January 1992.  The RO informed him in 
September 1992 correspondence that the NOD was untimely.

The January 2006 rating decision on appeal implicitly 
reopened the veteran's claim and granted service connection 
for PTSD, effective May 25, 1993.  The rating decision 
explained the effective date by citing 38 C.F.R. § 3.400(r) 
and noting that the veteran's application to reopen his claim 
for service connection for PTSD was received on May 25, 1993.  

Applying the pertinent VA regulations to the facts, it is 
clear that an earlier effective date is warranted for the 
award of service connection for PTSD.  The Board finds that 
the veteran's original October 16, 1989, claim for service 
connection did not become final.  As a result, the effective 
date of the grant of service connection should be October 16, 
1989.

The "presumption of regularity" supports the official acts of 
public officers (to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court of Appeals for Veterans Claims (Court) applied the 
presumption of regularity to procedures at the RO level.

In the present case, the Board finds that the veteran's July 
and August 1991 letters to the RO (informing VA that he had 
not heard a decision about his claim for service connection 
for PTSD) rebut any presumption of regularity that VA 
notified him of the February 1990 denial of service 
connection.  In fact, they are evidence that he had not 
received notice as late as August 1991.  Once the veteran did 
receive notice of the February 1990 denial (sent to him by 
the RO in October 1991), he submitted a NOD within one year.  
38 C.F.R. § 20.302 (2007).  At that point, he was entitled to 
a statement of the case (SOC).  38 C.F.R. § 19.26 (2007).  VA 
never provided an SOC and as a result, the February 1990 
denial never became final.  The effective date of the award 
of service connection for PTSD therefore should be October 
16, 1989, the date of his original claim for service 
connection.  

The Board acknowledges that in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), the Court held that if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
The case before the Board, however, may be distinguished from 
the facts in Rudd.  As noted above, in the present case the 
veteran did file a timely NOD once he received notice of the 
February 1990 denial of service connection.  There was no 
prior final denial for him to reopen.  His original claim was 
still pending.  

In light of the foregoing, an effective date of October 16, 
1989, for the grant of service connection for PTSD is 
warranted.   


ORDER

An effective date of October 16, 1989, for the grant of 
service connection for PTSD is granted.   


REMAND

The Board issued its original decision denying TDIU in August 
2002.  The Court subsequently vacated this decision in a 
December 2003 order.  The January 2006 rating decision on 
appeal granted a TDIU and assigned an effective date of May 
25, 1993.  A review of the claims file reflects that VA has 
not provided the veteran adequate notice of VA's duty to 
notify and assist him with the development of this claim.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, this 
claim requires additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  

The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim of the 
impact of the notification requirements 
on that claim.  The appellant is 
requested to submit all evidence in his 
possession that pertains to the claim.  

2.  Then, readjudicate the issue of 
entitlement to an effective date earlier 
than May 25, 1993, for the grant of a 
TDIU.  If the benefit sought on appeal 
remains denied, provide the veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


